GOODE, J.
The appellant was convicted of the crime of petit larceny. The information against her charged her with stealing a cloak belonging to D. May, J. E. Schoenberg and L. D. Schoenberg, doing business in the city of St. Louis under the style of “The Famous.” The date of the offence is stated as October 17,1903. The principle witness for the. State was Mrs. Gatecliffe, a saleswoman at the store known as “The Famous.” That witness testified to observing the appellant and another woman (Pauline Klein) on the third floor of the establishment toward the close of the afternoon of the date mentioned. They were moving about among the display of ladies cloaks and coats and the actions of the appellant attracted the witness’ attention. She swore the appellant walked in a peculiar manner, as if some of her clothing was loose. The witness next noticed appellant in a stooped position as though trying to adjust her underclothing or hose. The witness then saw the trim*560ing of the stolen cloak projecting from beneath appellant’s dress and thereupon asked appellant what it was, who replied: “It is my (appellant’s) coat.” The witness seized the garment and recognized it as belonging to the store; indeed, it had the firm’s tags and sale marks on it. Witness accused the appellant of taking it and was denounced as a liar. This was about the substance of the testimony except proof of the value of the garment. Appellant took the stand in her own behalf, but merely testified that she had nothing to do with the cloak and never had it under her skirt. The cross-examination of the main witness for the prosecution indicates that the defense was that the appellant did not have the cloak concealed under her dress but that it, along with other cloaks, was lying on the floor of the establishment and .she was standing by it when Mrs. Gatecliffe taxed her with having stolen it.
The instructions are full and accurate in our judgment. No brief has been filed or argument made in behalf of the appellant, but we have gone over the record, as is our duty, and find that the case for the State was sustained by substantial and credible testimony. Discovering no error, the judgment is affirmed.
All concur.